Citation Nr: 0831762	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-38 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for pituitary adenoma, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to March 
1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO). 

In May 2007, the veteran submitted additional evidence, and 
waived RO consideration of that evidence. 


FINDING OF FACT

The veteran's pituitary disability have been attributed to 
known diagnosis, pituitary adenoma; the competent evidence of 
record does not establish the presence of the disability 
until many years after service; and the evidence is against a 
finding that at it is related to service in any way.


CONCLUSION OF LAW

Pituitary adenoma was not incurred in or aggravated by active 
service, nor may it be so presumed, and it is not due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 
5103, 5103A, 5107 (West & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2004 and January 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim, 
including those based on undiagnosed illnesses, and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the claimed disability, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

The veteran seeks service connection for a pituitary adenoma.  
He noted that he served in the Persian Gulf.  He believes 
that the tumor began in service as a result of exposure to 
toxic chemicals, radar emissions, depleted uranium rounds, 
and oil fires.  He also noted that he had many symptoms of a 
pituitary adenoma in service.  

Service medical records do not indicate that the veteran had 
any complaints of, or treatment for, any type of tumor or 
endocrinological condition, to include pituitary adenoma 
while in-service.  Endocrine examination during VA scars 
examination in April 1996 was normal.  The veteran has been 
in receipt of service connection for thoracic/lumbar muscle 
strain since separation from service.  

In April 2004, the veteran was treated by Douglas E. Smith, 
M.D.  He complained of headache and vision changes of one-
year's duration.  Pituitary adenoma was diagnosed.  He 
subsequently underwent four surgeries to remove the adenoma.  

In a letter dated in April 2005, William T. Couldwell, M.D., 
Ph.D., stated that he did not have a personal opinion as to 
whether the veteran's tumor was due to exposure to toxic 
chemicals or microwave energy in service, "but it may be 
feasible."  

In a letter dated in July 2005, Dr. Smith stated that "[i]t 
is 'more likely than not' that the pituitary tumor would have 
been present prior to your discharge from service in 1996."

A VA endocrine examination was conducted in October 2006.  
The examiner reviewed the veteran's claims file and the 
opinions of Drs. Smith and Couldwell, and opined that it was 
less likely than not that the veteran's pituitary adenoma had 
its onset in service.  The examiner noted that the opinions 
of the private physicians were not accompanied by any 
rationale.  The examiner noted the veteran's contention that 
the multiple musculoskeletal complaints in service were the 
result of cerebrospinal fluid (CSF) blockage due to the 
adenoma.  The examiner stated that CSF blockage would be more 
likely to cause nausea and headaches.  He also noted that 
each time in service that the veteran complained of mid or 
upper back pain, the history and physical examination results 
were consistent with a musculoskeletal origin for the 
complaints.  He also noted that it is unlikely that an 
adenoma that would have been large enough to cause 
obstruction of the CSF in the 1990's would remain undetected 
until 2004.  He also believed that the non-musculoskeletal 
symptoms that the veteran attributed to the adenoma in 
service was more likely due to other causes, including 
stress.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  Service connection also may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If not shown in service, service 
connection may be granted for a malignant tumor if shown 
disabling to a compensable degree during the first post-
service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent prior to September 30, 2011.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(i).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  See 38 C.F.R. § 
3.317(a)(2)(i).

Such disability, by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  There must be no 
affirmative evidence that relates the undiagnosed illness to 
a cause other than being in the Southwest Asia Theater of 
operations during the Persian Gulf War.  See 38 C.F.R. § 
3.317(c).  If signs or symptoms have been attributed to a 
known clinical diagnosis in the particular case being 
considered, service connection may not be provided under the 
specific provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(a)(1), (b).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a 6-month period of chronicity.  See 38 C.F.R. § 
3.317(a)(2), (3).

The veteran's military records reflect that he served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  Therefore, he had active military service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The veteran has been diagnosed with pituitary adenoma.  This 
is conclusive evidence against his claim that his condition 
is due to an undiagnosed illness.

However, consideration of a veteran's claim under the 
regulations for undiagnosed illness does not preclude 
consideration of entitlement to service connection on a 
direct basis.

The service medical records are devoid of any diagnosis of 
pituitary adenoma, and the condition was not diagnosed until 
2004, almost 8 years after service.  Dr. Couldwell's opinion 
regarding whether the veteran's pituitary adenoma was caused 
by toxic chemicals is too speculative in nature to establish 
the relationship thereto.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992) (medical probabilities and possibilities and 
unsupported medical opinions carry negligible probative 
weight).  Dr. Nelson's opinion is not supported by any 
supporting rationale.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."); 
see also Black v. Brown, 5 Vet. App. 177, 180 (1995) (a 
medical opinion is inadequate when it is unsupported by 
clinical evidence).  

The Board attaches great probative value to the VA opinion to 
the contrary, as it is well reasoned and included review of 
the claims file, including the private medical opinions.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  

The veteran's statements that his inservice symptomatology 
demonstrated the presence of a pituitary adenoma cannot be 
considered competent evidence as it is a question requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran submitted articles relating to 
pituitary tumors from a professional journal.  They define 
the term and describe its symptoms, signs, diagnosis, 
prophylaxis and treatment.  These articles do not even 
purport to address the specific facts of the individual case 
under consideration.  As such, they are not significantly 
probative of the issue before the Board to place the evidence 
in equipoise.

The veteran also alleges that his pituitary adenoma could 
have been caused by radar emissions.  Service connection 
based on exposure to ionizing radiation may be established in 
several ways.  See 38 C.F.R. §§ 3.309, 3.311.  Radar 
equipment emits microwave-type, non-ionizing radiation 
(radiation insufficiently energetic to dislodge electrons 
from an atom).  Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 
(1997) (citing The Microwave Problem, Scientific American, 
September 1986; Effects upon Health of Occupational Exposure 
to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984).  Therefore, radar 
exposure (non-ionizing) is not the type of radiation exposure 
addressed by the regulations found at 38 C.F.R. §§ 3.309, 
3.311.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for pituitary adenoma, to 
include as due to an undiagnosed illness, is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


